Citation Nr: 1442799	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for a right knee disability, a right hand disability and a left shoulder disability.

2.  Entitlement to service connection for a right knee disability

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to January 1995 and from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A January 1996 rating decision denied the Veteran's claims for entitlement to service connection for a right knee disability, right hand disability and left shoulder disability.  That rating decision became final.  Accordingly, the issues on appeal have been rephrased to reflect the previous final decision.

The issues of entitlement to service connection for a right knee disability, left shoulder disability and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final January 1996 rating decision denied claims for entitlement to service connection for a right knee disability, right hand disability and left shoulder disability.

2.  The evidence associated with the claims file subsequent to the January 1996 rating decision relates to an unestablished fact necessary to establish the claims and raises a reasonable possibility of substantiating the claims for service connection for a right knee disability, right hand disability and left shoulder disability.

3.  The Veteran is already service-connected for cubital tunnel syndrome and carpal tunnel syndrome of the right arm; the Veteran has no other right arm or hand disabilities.

CONCLUSIONS OF LAW

1.  The January 1996 rating decision that last denied service connection for a right knee disability, right hand disability and left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claims of entitlement to service connection for a right knee disability, right hand disability and left shoulder disability are reopened.

3.  The Veteran does not have an additional right hand disability that meets the criteria for service connection.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen the claims of entitlement to service connection for a right knee disability, right hand disability and left shoulder disability in March 2010.

Since the previous January 1996 denial, the Veteran had an additional period of active duty service.  Evidence added includes service treatment records from January 2008 to January 2009 and additional medical treatment records.  These treatment records show treatment for a right knee disability, a right hand injury during service, and a diagnosis of a left shoulder sprain.

Accordingly, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for a right knee disability, right hand disability and left shoulder disability are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the Veteran's March 2010 claim he requested service connection for "nerve damage to the right hand."  In his December 2011 notice of disagreement, the Veteran's representative noted that the residuals of the right hand injury were "the result of an accident involving the veteran slipping and fall in the latrine while stationed at Camp Phoenix, Kabul, Afghanistan on 12/2/08."  

Of record are service treatment records that show an injury to the right elbow on December 2, 2008.  

The Veteran was afforded VA elbow and forearm conditions and peripheral nerves examinations in June 2012.  The examiner diagnosed cubital tunnel syndrome/ulnar nerve entrapment and carpal tunnel syndrome.

In a July 2012 rating decision, the VA RO granted service connection for cubital tunnel syndrome and carpal tunnel syndrome of the right arm.

The Board finds that the residuals of the December 2008 injury are limited to cubital tunnel syndrome and carpal tunnel syndrome of the right arm.  The Board has considered the issue of whether the Veteran is raising the issue of service connection for a right hand disability secondary to these service connected disabilities, however, there is simply no probative medical evidence showing an additional right hand disability.  Importantly, while there was enough evidence to reopen this claim (the standard is rather low) the Veteran's own statements suggest that there is no additional disability.

Accordingly, the Board finds that entitlement to service connection for a right hand disability in addition to the service-connected cubital tunnel and carpal tunnel syndrome is not warranted.  If the Veteran believes he is entitled to a higher evaluation for these service connected problems, he should file a claim with the RO.  At this time, the Board finds no clear indication that the Veteran is raising such a claim, at this time. 

Duties to Notify and Assist

At the outset, the Board notes that the issues of whether there is new and material evidence sufficient to reopen previously denied claims have been granted in full.  Accordingly, a discussion of the VCAA as it applies to these issues is unnecessary.

Further, the issues of entitlement to service connection for a right knee disability, left shoulder disability and asthma are addressed in the remand portion of this decision.  Accordingly, a discussion of the VCAA as it applies to these issues is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VA has fulfilled its duty to notify in May 2010 and September 2010 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with examinations in June 2012.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to service connection for a right hand disability.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for a right knee disability, right hand disability and left shoulder disability are reopened.

Service connection for a right hand disability is denied.
REMAND

The claims for entitlement to service connection for a right knee disability, left shoulder disability and asthma require further development.

The Veteran asserts that he injured his right knee and left shoulder when he fell in service in December 2008.  The Board notes that the Veteran underwent a right knee arthroscopy in May 2007.  Service treatment records note complaints of knee pain.  There are no post-service medical treatment records associated with the claims file.  

The Board finds that a remand is required to determine the nature and etiology of any current diagnosis of a right knee disability.  If the Veteran has a current right knee disability, then a VA examination may be necessary to determine if the Veteran's current disability is related to his active duty service, or if his pre-existing right knee disability was aggravated by his active duty service.

Similarly, the Board notes that the service treatment records show a diagnosis of "shoulder sprain rotator cuff" during the Veteran's active duty service.  

The Board finds that a remand is required to determine the nature and etiology of any current left shoulder disability.  If the Veteran has a current left shoulder disability, then a VA examination may be necessary to determine if the left shoulder disability is related to his active duty service.

Finally, the Board finds that a remand is required to determine the nature and etiology of any currently present asthma.  There are notations in the Veteran's service treatment records of breathing difficulties and an asthma attack.  However, it is unclear from the record whether the Veteran has a current diagnosis of asthma.  If he does, a VA examination may be necessary to determine if the current disability is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  

(A) The examiner should determine if there is any current right knee disability.  If there is a current right knee disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability began during service or is otherwise linked to service, including whether his period of service from January 2008 to January 2009 aggravated his May 2007 right knee arthroscopy. 

(B) The examiner should determine if there is any current left shoulder disability.  If there is a current left shoulder disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left shoulder disability began during service or is otherwise linked to service (was any condition found aggravated by service). 

(C) The examiner should determine if there is a diagnosis of asthma.  If there is asthma, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma began during service or is otherwise linked to service (was any condition found aggravated by service). 

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline of disability.
  
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Thereafter, the issues of service connection for a right knee disability, left shoulder disability and asthma should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


